Exhibit 10.4Equity Pledge Agreement, Dated as of December 23, 2007. EQUITY PLEDGE AGREEMENT This Equity Pledge Agreement (hereinafter this “Agreement”) is dated December 23, 2007, and is entered into in Beijing, China between Orient Come Holdings Limited, a company incorporated under the laws of the British Virgin Islands, located at Room 810, Block C2, Oriental Plaza, No. 1 ChangAn Street, Beijing, China 100738 (“Pledgee”), and each of the shareholders of Party B listed on the signature pages hereto (each "Pledgor" and collectively, the “Pledgors”), and Beijing K's Media Advertising Ltd. Co., a limited liability company organized under the laws of the PRC (“Party B” or “Media”), with a registered address at 211 No. 31 YanXi Street, YanXi Economic Zone, Huai Rou District, Beijing, China. RECITALS 1. The Pledgee is a corporation incorporated under the laws of the British Virgin Islands that has expertise in the outdoor media business. 2. The Pledgors are each shareholders of Media. The Pledgors collectively own 100% of the outstanding equity interests of Media. 3. Pledgee and Media have executed a Consulting Services Agreement (hereinafter “Business Cooperation Agreement” or “Services Agreement”) concurrently herewith. Based on this Agreement, Media shall pay technical consulting and service fees (hereinafter the “Consulting Services Fees” or “Services Fees”) to Pledgee for offering consulting and related services. 4. In order to ensure that Media will perform its obligations under the Consulting Services Agreement, and in order to provide an additional mechanism for the Pledgee to enforce its rights to collect the Consulting Services Fees from Media, the Pledgors agree to pledge all their equity interest in Media as security for the performance of the obligations of Media under the Consulting Services Agreement and the payment of Consulting Services Fees under such agreement. NOW THEREFORE, the Pledgee, Media and the Pledgors through mutual negotiations hereby enter into this Agreement based upon the following terms: 1.Definitions and Interpretation. Unless otherwise provided in this Agreement, the following terms shall have the following meanings: 1.1"Pledge” refers to the full content of Section 2 hereunder. 1.2“Equity Interest” refers to all the equity interest in Media legally held by the Pledgors. 1.3“Term of Pledge” refers to the period provided for under Section 3.2 hereunder. 1.4“Event of Default” refers to any event in accordance with Section 7.1 hereunder. 1.5“Notice of Default” refers to the notice of default issued by the Pledgee in accordance with this Agreement. 2.Pledge. The Pledgors agree to pledge their equity interest in Media to the Pledgee (“Pledged Collateral”) as a security for the obligations of Media under the Consulting Services Agreement. Pledge under this Agreement refers to the rights owned by the Pledgee, who shall be entitled to a priority in receiving payment by the evaluation or proceeds from the auction or sale of the equity interest pledged by the Pledgors to the Pledgee. 3.Term of Pledge. 3.1The Pledge shall take effect as of the date when the Pledge of the equity interest under this Agreement is recorded in the Register of Shareholders of Media. The term of the Pledge shall last until all the obligations under the Business Cooperation Agreement have been satisfied by Media in full to the sole satisfaction of Pledgee. 3.2During the term of the Pledge, the Pledgee shall be entitled in accordance with PRC laws to vote, control, sell, or dispose of the pledged assets in accordance with this Agreement in the event that Pledgors do not perform their obligation under the Consulting Services Agreement and Media fails to pay the Consulting Services Fees in accordance with the Consulting Services Agreement. 4.Physical Possession of Documents. 4.1During the term of Pledge under this Agreement, the Pledgors shall deliver the physical possession of their certificates representing shares of capital stock of Media (“Share Certificates”) to the Pledgee. 4.2The Pledgee shall be entitled to collect any and all dividends for declared or paid in connection with the equity interest. 4.3The Pledge under this Agreement shall be recorded in the Register of Shareholders of Media. The Pledgors shall, within ten (10) days after the date of this Agreement, process the registration procedures with Beijing Administration for Industry and Commerce concerning the Pledge. 5.Representation and Warranties of Pledgors. 5.1The Pledgors are the legal owners of the equity interest pledged. 5.2The Pledgors have not pledged the equity interest to any other party, and or the equity interest is not encumbered to any other person except for the Pledgee. 6.Covenants of Pledgors. 6.1During the effective term of this Agreement, the Pledgors promise to the Pledgee for its benefit that the Pledgors shall: 6.1.1Not transfer or assign the equity interest, create or permit to create any pledges which may have an adverse effect on the rights or benefits of the Pledgee without prior written consent from the Pledgee. 6.1.2Comply with and implement laws and regulations with respect to the pledge of rights; present to the Pledgee the notices, orders or suggestions with respect to the Pledge issued or made by the competent authority within five (5) days upon receiving such notices, orders or suggestions; and comply with such notices, orders or suggestions; or object to the foregoing matters at the reasonable request of the Pledgee or with consent from the Pledgee. 6.1.3Timely notify the Pledgee of any events or any received notices, which may affect the Pledgor's equity interest or any part of its right, and any events or any received notices, which may change the Pledgor's any warranty and obligation under this Agreement or affect the Pledgor's performance of its obligations under this Agreement. 6.2The Pledgors agree that the Pledgee's right to the Pledge obtained from this Agreement shall not be suspended or inhibited by any legal procedure launched by the Pledgor or any successors of the Pledgor or any person authorized by the Pledgor or any such other person. 6.3The Pledgors promise to the Pledgee that in order to protect or perfect the security for the payment of the Services Fees, the Pledgors shall execute in good faith and cause other parties who have interests in the Pledge to execute all the title certificates, contracts, and perform actions and cause other parties who have interests to take action, as required by the Pledgee; and make access to exercise the rights and authorization vested in the Pledgee under this Agreement. 6.4The Pledgors promise to the Pledgee that they will execute all amendment documents (if applicable and necessary) in connection with any registration of the Pledge or any transfer of the Share Certificates with the Pledgee or its designated person (natural person or a legal entity), and provide the notice, order and decision to the Pledgee as necessary, within a reasonable amount of time upon request. 6.5The Pledgors promise to the Pledgee that they will comply with and perform all the guarantees, covenants, warranties, representations and conditions for the benefits of the Pledgee. The Pledgors shall compensate all the losses suffered by the Pledgee as a result of the Pledgors failing perform or fully perform their guarantees, covenants, warranties, representations and conditions. 7.Events Of Default. 7.1The following events shall be regarded as the events of default: 7.1.1This Agreement is deemed illegal by a governing authority in the PRC, or the Pledgor is not capable of continuing to perform the obligations herein due to any reason except force majeure; 7.1.2Media fails to make full payment of the Services Fees as scheduled under the Service Agreement; 7.1.3A Pledgor makes any materially false, inaccurate, incomplete or misleading representations or warranties under Section 5 herein, and/or any Pledgor breaches any warranties under Section 5 herein; 7.1.4A Pledgor breaches the covenants under Section 6 herein; 7.1.5A Pledgor breaches the term or condition herein; 7.1.6A Pledgor waives the pledged equity interest or transfers or assigns the pledged equity interest without prior written consent of the Pledgee; 7.1.7Media is incapable of repaying in general debt or other debt; 7.1.8The property of a Pledgor is adversely affected causing the Pledgee to believe that the capability of any Pledgors to perform its obligations herein is adversely affected; 7.1.9The successors or agents of Media are only able to perform a portion of or refuse to perform the payment obligations under the Services Agreement; 7.1.10The breach of the other terms by action or inaction under this Agreement by a Pledgor. 7.2The Pledgors shall immediately give a written notice to the Pledgee if a Pledgor is aware of or discovers that any event under Section 7.1 herein or any event that may result in the foregoing events has occurred or is likely to occur. 7.3Unless the event of default under Section 7.1 herein has been resolved to the Pledgee's sole satisfaction, the Pledgee, at any time when the event of default occurs or thereafter, may give a written notice of default to the Pledgors and require the Pledgors to immediately make full payment of the outstanding Service Fees under the Service Agreement and other payables or exercise other rights in accordance with Section 8 herein. 8.Exercise of Remedies. 8.1Authorized Action by Secured Party. The Pledgors hereby irrevocably appoint Pledgee the attorney-in-fact of the Pledgors for the purpose of carrying out the security provisions of this Agreement and taking any action and executing any instrument that the Pledgee may deem necessary or advisable to accomplish the purposes of this Agreement in accordance with applicable law. If an event of default occurs, or is continuing, Pledgee shall have the right to exercise the following rights and powers: (a)Collect by legal proceedings or otherwise and endorse and/or receive all payments, proceeds and other sums and property now or hereafter payable on or on account of the Pledged Collateral; (b)Enter into any extension, reorganization, deposit, merger, consolidation or other agreement pertaining to, or deposit, surrender, accept, hold or apply other property in exchange for the Pledged Collateral; (c)Transfer the Pledged Collateral to its own or its nominee's name; (d)Make any compromise or settlement, and take any action it deems advisable, with respect to the Pledged Collateral; (e)Notify any obligor with respect to any Pledged Collateral to make payment directly to the Pledgee; (f)All rights of the Pledgors to exercise the voting and other consensual rights it would otherwise be entitled to exercise without any action or the giving of any notice shall cease, and all such rights shall thereupon become vested in the Pledgee; (g)All rights of the Pledgors to receive distributions with respect to the Pledged Collateral which it would otherwise be authorized to receive and retain shall cease and all such rights shall thereupon become vested in the Pledgee; and (h)The Pledgors shall execute and deliver to the Pledgee appropriate instruments as the Pledgee may request in order to permit the Pledgee to exercise the voting and other rights, which it may be entitled to exercise and to receive all distributions which it may be entitled to receive. The Pledgors hereby grant to Pledgee an exclusive, irrevocable power of attorney, with full power and authority in the place and stead of the Pledgors to take all such action permitted under this Section 8.1. Such power of attorney shall be effective, automatically and without the necessity of any action (including any transfer of any Pledged Collateral) by any person, upon the occurrence and continuance of an event of default. Pledgee shall not have any duty to exercise any such right or to preserve the same and shall not be liable for any failure to do so or for any delay in doing so. 8.2Events of default; Remedies. Upon the occurrence of an event of default, Pledgee may, without notice to or demand on the Pledgors and in addition to all rights and remedies available to Pledgee, at law, in equity or otherwise, do any of the following: (a)Require the Pledgors to immediately pay all outstanding unpaid amounts due under the Services Agreement; (b)Foreclose or otherwise enforce Pledgee's security interest in any manner permitted by law or provided for in this Agreement; (c)Sell or transfer the rights or otherwise dispose of any Pledged Collateral at one or more public or private sales at Pledgee's place of business or any other place or places, whether or not such Pledged Collateral is present at the place of sale, for cash or credit or future delivery, on such terms and in such manner as Pledgee may determine; (d)Terminate this Agreement pursuant to Section 11. (e)Personally, or by agents or attorneys, immediately take possession of the Pledged Collateral or any part thereof, from the Pledgors or any other person who then has possession of any part thereof with or without notice or process of law; (f)Demand, sue for, collect or receive any money or property at any time payable or receivable in respect of the Pledged Collateral; (g)Sell or otherwise liquidate, or direct the Pledgors to sell, assign, transfer or otherwise liquidate the Pledged Collateral or any part thereof, and take possession of the proceeds of any such sale or liquidation; (h)Exercise any and all rights as beneficial and legal owner of the Pledged Collateral, including, without limitation, perfecting assignment of and exercising any and all voting, consensual and other rights and powers with respect to any Pledged Collateral; (i)Exercise any and all rights as beneficial and legal owner of the Pledged Collateral, including, without limitation, perfecting assignment of and exercising any and all voting, consensual and other rights and powers with respect to any Pledged Collateral; and (j)All the rights and remedies of a secured party upon default under applicable law. 8.3The Pledgee shall give a notice of default to the Pledgors when the Pledgee exercises its remedies under this Agreement. 8.4Subject to Section 7.3, the Pledgee may exercise its remedies under this Agreement at any time after the Pledgee gives a notice of default in accordance with Section 7.3 or thereafter. 8.5The Pledgee is entitled to priority in receiving payment by the evaluation or proceeds from the auction or sale of whole or part of the equity interest pledged herein in accordance with legal procedure until the unpaid Services Fees under the Services Agreement are repaid. 8.6The Pledgor shall not hinder the Pledgee from exercising its rights in accordance with this Agreement and shall give necessary assistance so that the Pledgee may exercise its rights in full. 9.Assignment. 9.1The Pledgors shall not donate or transfer rights and obligations herein without prior written consent from the Pledgee. 9.2This Agreement shall be binding upon each of the Pledgors and his, her or its successors and be binding on the Pledgee and its successor and assignee. 9.3The Pledgee may transfer or assign any of all of its rights and obligations under the Service Agreement to any individual specified by it (natural person or legal entity) at any time. In this case, the assignee shall enjoy and undertake the same rights and obligations herein of the Pledgee as if the assignee is a party hereto. When the Pledgee transfers or assigns the rights and obligations under the Service Agreement, and such transfer shall only be subject to a written notice serviced to Pledgors, and at the request of the Pledgee, the Pledgors shall execute the relevant agreements and/or documents with respect to such transfer or assignment. 9.4In the event of a change in control of the Pledgee resulting in the transfer or assignment of this Agreement, the successor parties to the pledge shall execute a new pledge agreement. 10.Formalities, Fees and Other Charges. 10.1The Pledgors shall be responsible for all the fees and actual expenses in relation to this Agreement including but not limited to legal fees, cost of production, stamp tax and any other taxes and charges. If the Pledgee pays the relevant taxes in accordance with applicable law, the Pledgors shall fully indemnify the Pledgee such taxes paid by the Pledgee. 10.2The Pledgors shall be responsible for all the fees (including but not limited to any taxes, formalities fees, management fees, litigation fees, attorney's fees, and various insurance premiums in connection with disposition of Pledge) incurred by the Pledgors for the reason that the Pledgors fail to pay any payable taxes, fees or charges for other reasons which cause the Pledgee to recourse by any means or ways. 11.Force Majeure. 11.1“Force Majeure,” shall include but not be limited to acts of governments, acts of nature, fire, explosion, typhoon, flood, earthquake, tide, lightning, war, refers to any unforeseen events beyond the party's reasonable control and cannot be prevented with reasonable care. However, any shortage of credit, capital or finance shall not be regarded as an event beyond a Party's reasonable control. The affected party by Force Majeure shall notify the other party of such event resulting in exemption promptly. 11.2In the event that the affected party is delayed in or prevented from performing its obligations under this Agreement by Force Majeure, only within the scope of such delay or prevention, the affected party will not be responsible for any damage by reason of such a failure or delay of performance. The affected party shall take appropriate means to minimize or remove the effects of Force Majeure and attempt to resume performance of the obligations delayed or prevented by the event of Force Majeure. After occurrence of an event of Force Majeure, when such event or condition ceases to exist, both parties agree to resume the performance of this Agreement with their best efforts. 12.Confidentiality. The parties of this Agreement acknowledge and make sure that all the oral and written materials exchanged relating to this contract are confidential. All the parties have to keep them confidential and can not disclose them to any other third party without other parties' prior written approval, unless: (a) the public know and will know the materials (not because of the disclosure by any contractual party); (b) the disclosed materials are required by laws or stock exchange rules; or(c) materials relating to this transaction are disclosed to parties' legal consultants or financial advisors, however, who have to keep them confidential as well. Disclosure of confidential information by Employees or hired institutions of the parties is deemed as the act by the parties, therefore, subjecting them to liability. 13.Dispute Resolution. 13.1This Agreement shall be governed by and construed in accordance with the PRC law. 13.2The parties shall strive to settle any dispute arising from the interpretation or performance, or in connection with this Agreement through friendly consultation. In case no settlement can be reached through consultation, each party can submit such matter to China International Economic and Trade Arbitration Commission (“CIETAC”) for arbitration. The arbitration shall follow the current rules of CIETAC, and the arbitration proceedings shall be conducted in Chinese and shall take place in Beijing. Any resulting arbitration award shall be final and binding upon the parties. 14.Notices. Any notice which is given by the parties hereto for the purpose of performing the rights and obligations hereunder shall be in writing. Where such notice is delivered personally, the time of notice is the time when such notice actually reaches the addressee; where such notice is transmitted by facsimile, the notice time is the time when such notice is transmitted. If such notice does not reach the addressee on business date or reaches the addressee after the business time, the next business day following such day is the date of notice. The delivery place is the address first written above of the parties hereto or the address advised in writing including via facsimile from time to time. 15.Entire Contract. All Parties agree that this Agreement constitute the entire agreement of the Parties with respect to the subject matter therein upon its effectiveness and supersedes and replaces all prior oral and/or written agreements and understandings relating to this Agreement. 16.Severability. Any provision of this Agreement which is invalid or unenforceable because of inconsistent with the relevant laws shall, as to that jurisdiction, be ineffective to the extent of such invalidity or unenforceability, without affecting in any way the remaining provisions hereof. 17.Appendices. The appendices to this Agreement are entire and integral part of this Agreement. 18.Amendment or Supplement. 18.1Parties may amend and supply this Agreement with a written agreement, provided that such amendment shall be duly executed and signed by the Pledgee, Media, and holders of a majority of the shares of Media held by the Pledgors, and such amendment shall thereupon become a part of this Agreement and shall have the same legal effect as this Agreement. 18.2This Agreement and any amendments, modification, supplements, additions or changes hereto shall be in writing and come into effect upon being executed and sealed by the parties hereto. 19.Counterparts. This Agreement may be executed by the Parties in counterparts, each Party holds one counterpart, and each original has the same legal effect. 20.Effectiveness and Term. The Agreement is effective as of the date first set forth above and from the date when the Pledge is recorded on the Register of Shareholders of Media. SIGNATURE PAGE IN WITNESS WHEREOF, each party hereto has caused this Agreement duly executed by itself or a duly authorized representative on its behalf as of the date first written above. PLEDGEE: Orient Come Holdings Limited By: /s/Ke Wang NameKe Wang TitlePresident PARTY B: Beijing K's Media Advertising Ltd. Co. By: /s/Kun (James) Wei NameKun (James) Wei TitlePresident PLEDGORS: SHAREHOLDERS OF PARTY B: /s/ Kun (James) Wei Name: Kun (James) Wei (PRC ID Card No.: ) Shares of Beijing K's Media Advertising Ltd. Co. owned by Kun (James) Wei: 50% /s/Yong Lu Name: Yong Lu (PRC ID Card No.:11010219670607195) Shares of Beijing K's Media Advertising Ltd. Co. owned by Yong Lu: 50% Appendix I RESOLUTIONS OF THE GENERAL SHAREHOLDERS’ MEETING OF BEIJING K'S MEDIA ADVERTISING LTD. CO. WHEREAS, that certain significant shareholders of Beijing K's Media Advertising Ltd. Co. have agreed to pledge their shares of the company under an Equity Pledge Agreement dated December 23, 2007; and WHEREAS, it is in the best interest of the Company for the shareholders to enter into such Equity Pledge Agreement. RESOLVED, that the pledge of shares held by the shareholders of the company under the Equity Pledge Agreement is hereby approved. This resolution was executed and submitted on December 23, 2007 by the undersigned shareholders: SHAREHOLDERS: Signature: Name: Address: ID Card No.: Telephone: Facsimile:
